          Case 2:21-cv-01076-JAT Document 57 Filed 07/21/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   SinglePoint Direct Solar LLC, et al.,             No. CV-21-01076-PHX-JAT
10                  Plaintiffs,                        ORDER
11   v.
12   Pablo Diaz Curiel, et al.,
13                  Defendants.
14
15           Pending before the Court is Plaintiffs’ motion to seal two exhibits attached to Doc.
16   51 (Doc. 44), which contain passwords to Plaintiffs’ online accounts. For reasons that

17   follow, the Court will grant the motion.
18   I.      LEGAL STANDARD

19           The public has a general right to inspect judicial records and documents, such that

20   a party seeking to seal a judicial record must overcome “a strong presumption in favor of
21   access.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). To
22   do so, the party must “articulate compelling reasons supported by specific factual

23   findings that outweigh the general history of access and the public policies favoring

24   disclosure. . . .” Id. at 1117–79 (internal quotation marks and citations omitted). The

25   Court must then “conscientiously balance the competing interests of the public and the

26   party who seeks to keep certain judicial records secret.” Id. at 1179 (internal quotation
27   marks omitted). “After considering these interests, if the court decides to seal certain
28   judicial records, it must base its decision on a compelling reason and articulate the factual
           Case 2:21-cv-01076-JAT Document 57 Filed 07/21/21 Page 2 of 3



 1   basis for its ruling, without relying on hypothesis or conjecture.” Id. (internal quotation
 2   marks omitted). The “stringent” compelling reasons standard applies to all filed motions
 3   and their attachments where the motion is “more than tangentially related to the merits of
 4   a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096, 1101 (9th Cir.
 5   2016).
 6   II.      DISCUSSION
 7            Here, the Court finds that compelling reasons exist for sealing the exhibits
 8   Plaintiffs request. Indeed, the reasons for doing so should be apparent. The very nature of
 9   protecting accounts with passwords is to prevent others from accessing the information
10   the passwords protect. The most straightforward way of preventing others from accessing
11   this information would be to prevent the passwords from becoming publicly available.
12            Including a list of passwords to company accounts in a public court filing would
13   seem to accomplish the opposite, and in this case, for no reason. Whether Defendants
14   disclosed the passwords to Plaintiff may be relevant to the Court’s consideration of the
15   issues in this case, but the Court is at a loss as to why including specific passwords to
16   specific accounts in an unredacted attachment to a motion could have any conceivable
17   importance.
18            Accordingly, on balance, the Court finds that public disclosure of this information
19   would cause harm to Plaintiffs that outweighs the policy in favor of public disclosure.
20   III.     CONCLUSION
21            For the foregoing reasons,
22            IT IS ORDERED that is Plaintiffs’ motion to seal (Doc. 53) is GRANTED. The
23   Clerk of Court shall file under seal Defendants’ Exhibits B and C (currently lodged at
24   Doc. 54). The Clerk of Court shall also seal Doc. 51.
25   ///
26   ///
27   ///
28   ///


                                                 -2-
       Case 2:21-cv-01076-JAT Document 57 Filed 07/21/21 Page 3 of 3



 1         IT IS FURTHER ORDERED that Defendants shall re-file their response
 2   Plaintiffs’ motion for an amended TRO and motion to dismiss (Doc. 51) unsealed, but
 3   with the passwords listed in Exhibits B and C redacted within one day of this Order.
 4         Dated this 20th day of July, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
